     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 1 of 16



 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
     JORGE MEJIA,                                    )       CASE NO.
12                                                   )
                                                     )
13                   Plaintiff,                      )       1. DISABILITY DISCRIMINATION IN
                                                     )          VIOLATION OF THE AMERICANS WITH
14           vs.                                     )          DISABILITIES ACT
                                                     )       2. NATIONAL ORIGIN DISCRIMINATION
15                                                   )          IN VIOLATION OF TITLE VII OF THE
     SECURITYNATIONAL MORTGAGE                       )          CIVIL RIGHTS ACT
16                                                   )       3. RETALIATION IN VIOLATION OF THE
     COMPANY, a Utah Corporation,                    )          TITLE VII, THE ADA AND NEVADA
17                                                   )          STATE LAW
                     Defendant.                      )       4. VIOLATION OF FLSA AND NRS 608, ET
18                                                   )          SEQ.
                                                     )       5. BREACH OF IMPLIED-IN-FACT
19                                                   )          CONTRACT
                                                     )       6. BREACH OF THE COVENANT OF GOOD
20                                                   )          FAITH AND FAIR DEALING
                                                     )       7. INTENTIONAL INFLICTION OF
21                                                   )          EMOTIONAL DISTRESS
                                                     )
22                                                   )
                                                     )       JURY DEMAND
23
24          Plaintiff JORGE MEJIA ("Plaintiff" or "Mejia") alleges as follows:

25           1.      This action is brought pursuant to the Americans with Disabilities Act of 1990, 42
26   U.S.C. § 12101, et seq. (hereinafter “ADA”), Title VII of the Civil Rights Act of 1964, 42 USC
27   §2000e, et seq. (hereinafter “Title VII”), Fair Labor Standards Act of 1938, 29 U.S.C. § 203, et
28



                                                         1
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 2 of 16



 1   seq. (hereinafter “FLSA”) and Nevada State Law to obtain relief for Plaintiff for discriminating
 2   against him in the terms, conditions or privileges of employment and terminating him on the basis
 3   of his disability, national origin, for retaliation, not paying amounts due Plaintiff, for breach of an
 4   implied-in-fact contract, for breach of the covenant of good faith and fair dealing and for
 5   intentional infliction of emotional distress.
 6          2.      Jurisdiction is predicated on these code sections as well as 28 USC §1331 as this
 7
     action involves a federal question and supplemental jurisdiction for the state law claims.
 8
            3.      At all relevant times, SECURITYNATIONAL MORTGAGE COMPANY, a Utah
 9
     Corporation (hereinafter "Defendant" or "SNMC") employed fifteen (15) or more employees for
10
     each working day during each of 20 or more calendar workweeks in the current or preceding
11
     calendar year, and are therefore subject to the provisions of the ADA and Title VII.
12
            4.      The events or omissions giving rise to Plaintiff's claim occurred in this judicial
13
     district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
14
     require.
15
16                                                   PARTIES

17          5.      Plaintiff, Mejia, is a resident of the State of Nevada, County of Clark and City of

18   Las Vegas.

19          6.      Plaintiff is informed and believes and thereon alleges that at all relevant times

20   giving rise to the claims asserted, Plaintiff was employed in Las Vegas, Nevada by Defendant.
21          7.      Defendant is an employer within the meaning of 42 USC §2000e(b).
22                                    EXHAUSTION OF REMEDIES
23          8.      Plaintiff timely filed a “Charge of Discrimination” with the Nevada Equal Rights
24   Commission ("NERC") and Equal Employment Opportunity Commission (“EEOC”) and a Notice
25   of Right to Sue was issued on February 6, 2020, a copy of which is attached to Complaint as
26   Exhibit “A”.
27
     ///
28



                                                        2
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 3 of 16



 1                                     STATEMENT OF FACTS
 2           9.    Plaintiff worked for SNMC as a Loan Officer from July 2, 2018 through April 25,
 3   2019.
 4           10.   At the end of June 2018, Mejia went to SNMC and spoke to Branch Manager John
 5   Updike and told him he would like to join SNMC because Walter Mosca-Duran told Plaintiff that
 6   SNMC pays for credit reports and the Mosca-Duran was getting paid commissions of 1.75% of the
 7
     loan amount with no experience.
 8
             11.   Mejia told Updike that he had experience and was making commissions of 2.5% of
 9
     the loan amount at his current job and Updike told Plaintiff that SNMC would pay Mejia 2.5% as
10
     of his hire date if he moved to SNMC. Thereafter Plaintiff transferred his license to SNMC and
11
     was hired by Defendant on July 2, 2018.
12
             12.   Once hired Mejia was told by Updike that he would only get 1.5% for the first 3
13
     months, not 2.5% like he had agreed to with Updike. As it turned out Plaintiff was never paid
14
     2.5% of the loan amount for as long as he worked for Defendant.
15
             13.   Around August of 2018 Plaintiff referred Realtor/Loan Officer Jessica Martinez to
16
17   SNMC and was supposed to get a referral fee for bringing loan officers to the company but never

18   received a referral fee for referring Martinez to SNMC.

19           14.   On August 20, 2018 Mejia received an email stating he was eligible for benefits

20   including medical benefits effective September 1, 2018 but when he asked Updike about the same
21   he was told he had to average three loans per month before he was eligible for benefits. As it
22   turned out Plaintiff never received any benefits during the time he was employed by Defendant.
23           15.   Meanwhile Plaintiff developed a serious eye condition, chronic meibomitis, which
24   made his eyes water due to dryness and his eyelids swell and created a burning sensation in his
25   eyes, itchy eyelids and skin flaking around his eyes. Mejia also developed dermatitis and acne
26   rosacea around his eyes which made his skin get red with small white spots and small red pus-
27
     filled bumps. Although Mejia needed to wear sunglasses for the conditions, Updike would not
28



                                                     3
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 4 of 16



 1   allow Plaintiff to wear the sunglasses in the office.
 2          16.      In November 2018 Mejia was charged $69.98 for extra fees on his check which
 3   was never paid back to him by Defendant even though Plaintiff proved this was a mistake by
 4   SNMC and in January of 2019 Mejia had to pay $301.80 for business cards that the company said
 5   they would pay for.
 6          17.      On January 31, 2019 Plaintiff was moved to part time even though he was a top 10
 7
     producer in October of 2018 and he told SNMC that he needed to be full time for many reasons
 8
     including to receive benefits and in order to get full time verification so he could buy a house.
 9
            18.      On April 2, 2019 Plaintiff was asked to complete a training. Mejia completed the
10
     training with a lot of difficulty including worsening the situation with his eyes in which his doctor
11
     had to insert some tubes in his eyes on April 29, 2019.
12
            19.      On April 25, 2019 Plaintiff received a call from Human Resources Director Dale
13
     Jakins that his employment was being terminated. Mejia was told that his termination was due to
14
     non-performance including failure to originate a loan since September 2018.
15
            20.      This was untrue, Plaintiff was not the only one that was not producing as the whole
16
17   company had a slow start to 2019 and Plaintiff was one of the top ten producers in the company in

18   October 2018.

19          21.      When Mejia was terminated by SNMC they still owed him $12,916.00 in unpaid

20   commissions which he still has not been paid for. In addition Plaintiff had loans that were about
21   to close when he was terminated. One of the loans eventually closed at Mejia’s new place of
22   employment but another one for about $4,000.00 in commission never did.
23          22.      In addition on August 12, 2019 one of Plaintiff’s listing was canceled due to
24   SNMC not responding to an appraisal dispute and Mejia lost about $995.00.
25   ///
26   ///
27
     ///
28



                                                        4
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 5 of 16



 1                                        FIRST CAUSE OF ACTION
 2                               (For Disability Discrimination in Violation of
 3                               the Americans with Disabilities Act of 1990)
 4           23.     Plaintiff Mejia incorporates the allegation set forth in paragraphs 1 through 22,
 5   inclusive, as if fully set forth herein.
 6           24.     As set forth above Mejia developed a serious eye condition, chronic meibomitis,
 7
     which made his eyes water due to dryness and his eyelids swell and created a burning sensation
 8
     in his eyes, itchy eyelids and skin flaking around his eyes. Plaintiff also developed dermatitis
 9
     and acne rosacea around his eyes which made his skin get red with small white spots and small
10
     red pus-filled bumps.
11
             25.     Plaintiff’s eye conditions qualified as disabilities under the ADA because they
12
     substantial limited the major life activities of seeing, reading and working, among other major life
13
     activities.
14
             26.     SNMC failed to interact with Plaintiff to try to accommodate his disabilities.
15
             27.     Instead Defendant terminated Mejia’s employment on April 25, 2019 in part
16
17   because of his disabilities and Plaintiff has suffered overall economic losses in earnings,

18   bonuses, job benefits and expenses, in an amount to be proven at trial which exceeds the

19   minimum jurisdictional limits of this Court because of the termination.

20           28.     Further as a further direct, foreseeable, and legal result of the Defendant
21   terminating Mejia’s employment on April 25, 2019 in part because of his disabilities, Plaintiff
22   has suffered indignity, mental anguish, humiliation, emotional distress, nervousness, tension,
23   anxiety, recurring nightmares, depression, inconvenience and loss of enjoyment of life and
24   other pecuniary losses, the extent of which is not fully known at this time, for which Mejia
25   seeks damages in an amount in excess of the minimum jurisdictional limits of the Court, also to
26   be proven at the time of trial.
27
             29.     In acting as they did, Defendant knowingly, willfully, and intentionally acted in
28



                                                        5
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 6 of 16



 1   conscious disregard of Mejia's rights. Their conduct was despicable, has subjected Mejia to
 2   oppression, and it warrants an award of punitive and exemplary damages in favor of Mejia, in a
 3   sum according to proof at trial.
 4               30.   Mejia claims the damages alleged herein, together with prejudgment interest as
 5   provided by law, in a sum according to proof at trial.
 6               31.   Mejia has incurred, and continues to incur, attorney's fees in the prosecution of his
 7
     claims. Mejia therefore seeks an award of reasonable attorney's fees, in a sum according to proof
 8
     at trial.
 9
                                        SECOND CAUSE OF ACTION
10
                                   (Title VII of the Civil Rights Act of 1964 -
11
                                National Origin Discrimination against SNMC)
12
                 32.   Plaintiff Mejia incorporates the allegations set forth in paragraphs 1 through 31,
13
     inclusive, as if fully set forth herein.
14
                 33.   This cause of action is brought pursuant to Title VII as it involves a claim by
15
     Plaintiff for national origin discrimination which is governed by Title VII.
16
17               34.   As previously set forth herein above, Plaintiff was told he was terminated non-

18   performance including failure to originate a loan since September 2018.

19               35.   This was untrue, Plaintiff was not the only one that was not producing as the whole

20   company had a slow start to 2019 and Plaintiff was one of the top ten producers in the company in
21   October 2018.
22               36.   Plaintiff believes these reasons were given as a pretext for national origin
23   discrimination because Mejia was from El Salvador. This is supported by the fact that his
24   manager Updike continued to make derogatory remarks about El Salvador and Salvadorians
25   throughout Plaintiff’s tenure with the company.
26               37.   This included Updike calling El Salvador a third world country, saying on one
27
     occasion the Mejia was sick due to eating the food in El Salvador, telling Plaintiff on another
28



                                                         6
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 7 of 16



 1   occasion that Salvadorians don’t even have a third or fourth grade education and making a
 2   comment on another occasion about a co-worker eating Salvadorian food with her bare hands in
 3   the break room.
 4            38.      As a direct, foreseeable, and legal result of the national origin discrimination set
 5   forth above, Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and
 6   expenses, in an amount to be proven at trial which exceeds the minimum jurisdictional limits of
 7
     this Court.
 8
              39.      As a further direct, foreseeable, and legal result of national origin discrimination set
 9
     forth above, Plaintiff has suffered crying attacks, embarrassment, feeling violated, being unable to
10
     sleep, indignity, mental anguish, humiliation, emotional distress, nervousness, tension, anxiety,
11
     recurring nightmares, depression, inconvenience and loss of enjoyment of life and other pecuniary
12
     losses, the extent of which is not fully known at this time, for which he seeks damages in an
13
     amount in excess of the minimum jurisdictional limits of the court, also to be proven at the time of
14
     trial.
15
              40.      In acting as they did, SNMC knowingly, willfully, and intentionally acted in
16
17   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to

18   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a

19   sum according to proof at trial.

20            41.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
21   provided by law, in a sum according to proof at trial.
22            42.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
23   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
24   proof at trial.
25                                        THIRD CAUSE OF ACTION
26
                    (For Retaliation in Violation of Title VII, ADA and Nevada State Law)
27
              43.      Plaintiff Mejia incorporates the allegation set forth in paragraphs 1 through 42,
28



                                                          7
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 8 of 16



 1   inclusive, as if fully set forth herein.
 2           44.       This cause of action is brought pursuant to Title VII, the ADA and Nevada State
 3   Law as it involves a claim by Plaintiff for retaliation in violation of Title VII, the ADA and
 4   Nevada State Law.
 5           45.       As set forth herein above, Mejia complained to Updike about comments Updike
 6   made about El Salvador, his medical condition with his eyes and skin and not being paid all the
 7
     commissions and other amounts he was due. Plaintiff believes and will prove that his termination
 8
     was in retaliation for complaining to Updike about the things set forth above.
 9
             46.       As a direct, foreseeable, and legal result of Defendant's retaliation, Plaintiff has
10
     suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in an amount to
11
     be proven at trial which exceeds the minimum jurisdictional limits of this Court.
12
             47.       As a further direct, foreseeable, and legal result of Defendant's retaliation, Plaintiff
13
     has suffered indignity, mental anguish, humiliation, emotional distress, nervousness, tension,
14
     anxiety, recurring nightmares, depression, inconvenience and loss of enjoyment of life and other
15
     pecuniary losses, the extent of which is not fully known at this time, for which he seeks damages
16
17   in an amount in excess of the minimum jurisdictional limits of the Court, also to be proven at the

18   time of trial.

19           48.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in

20   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
21   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
22   sum according to proof at trial.
23           49.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
24   provided by law, in a sum according to proof at trial.
25           50.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
26   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
27
     proof at trial.
28



                                                          8
      Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 9 of 16



 1                                       FOURTH CAUSE OF ACTION
 2                              (For Violation of the FLSA and NRS 608, et seq.)
 3           51.      Plaintiff Mejia incorporates the allegations set forth in paragraphs 1 through 50,
 4   inclusive, as if fully set forth herein.
 5           52.      Defendant regularly engaged in commerce and its employees handled and used goods
 6   which have moved in interstate commerce and thus is subjected to the provisions of the FLSA.
 7
             53.      Plaintiff at all relevant times was an employee of Defendant, as defined by 29 U.S.C.
 8
     § 203(d) and NRS 608.010.
 9
             54.      During the period of time that Plaintiff was employed by SNMC, Plaintiff performed
10
     work for which he was not compensated for in an amount $12,916.00 in unpaid commissions to be
11
     proven at trial in violation of the FLSA and NRS 608.016.
12
             55.      In addition, Plaintiff was not paid a referral fee for bringing aboard Realtor/Loan
13
     Officer Jessica Martinez, $69.98 for extra fees on Mejia’s check, $301.80 for business cards which
14
     SNMC said they would pay for and $995.00 for his listing being canceled due to an appraisal fee
15
     dispute with SNMC, also in violation of the FLSA and NRS 608.016.
16
17           56.      Finally NRS 608.040(1) provides that if an employer does not pay an employee all

18   the wages and compensation they are owed when terminated, the wages and compensation

19   continue at a daily rate until paid or for 30 days, whichever is less.

20           57.      Plaintiff was not paid all the commissions and other amounts set forth above when
21   terminated and thus is owed a penalty pursuant to 608.040(1) in an amount to be proven at trial.
22           58.      As a direct and proximate result of Defendant violating the FLSA, Plaintiff has
23   suffered loss of income, including but not limited to loss of past wages, benefits, expenses,
24   reimbursement and other damages to be proven at trial.
25           59.      Defendant's actions were with deliberate indifference to such right or were willful,
26   entitling Plaintiff to an award of liquidated damages equal to double the amount of his actual
27
     damages pursuant 29 USC §§216(b) and 626(b).
28



                                                        9
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 10 of 16



 1           60.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 2   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 3   proof at trial.
 4                                          FIFTH CAUSE OF ACTION
 5                                 (For Breach of Implied-In-Fact Contract)
 6           61.       Plaintiff Mejia incorporates the allegations set forth in paragraphs 1 through 60,
 7
     inclusive, as if fully set forth herein.
 8
             62.       Plaintiff was employed by Defendant under an implied-in-fact contract which Plaintiff
 9
     relied on throughout his employment with Defendant from July 2, 2018 through April 25, 2019.
10
             63.       Among other things, Defendant promised Plaintiff that SNMC would pay Mejia
11
     commissions of 2.5% of the loan amount on mortgages closed, would pay Plaintiff benefits
12
     including medical benefits and would only terminate Mejia for good cause.
13
             64.       SNMC breached this promise and the parties’ implied-in-fact contract by only paying
14
     Mejia 1.5% of the loan amount on mortgages closed, not paying Plaintiff benefits including medical
15
     benefits and terminating Mejia in bad faith without good cause.
16
17           65.       As a direct, foreseeable, and legal result of the Defendant’s breach of the parties’

18   implied-in-fact contract, Plaintiff has suffered overall economic losses in earnings, bonuses, job

19   benefits and expenses, in an amount to be proven at trial which exceeds the minimum

20   jurisdictional limits of this Court.
21           66.       As a further direct, foreseeable, and legal result of the Defendant’s breach of the
22   parties’ implied-in-fact contract, Plaintiff has suffered indignity, mental anguish, humiliation,
23   emotional distress, nervousness, tension, anxiety, recurring nightmares, depression, inconvenience
24   and loss of enjoyment of life and other pecuniary losses, the extent of which is not fully known at
25   this time, for which he seeks damages in an amount in a sum according to proof at trial.
26           67.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in
27
     conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
28



                                                         10
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 11 of 16



 1   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
 2   sum according to proof at trial.
 3           68.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
 4   provided by law, in a sum according to proof at trial.
 5           69.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
 6   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 7
     proof at trial.
 8
                                           SIXTH CAUSE OF ACTION
 9
                        (For Breach of the Covenant of Good Faith and Fair Dealing)
10
             70.       Plaintiff Mejia incorporates the allegations set forth in paragraphs 1 through 69,
11
     inclusive, as if fully set forth herein.
12
             71.       As a result of the employment relationship which existed between Plaintiff and
13
     Defendant, the expressed and implied promises made in connection with that relationship, and the
14
     acts, conduct, and communication resulting in these implied promises, Defendant promised to act in
15
     good faith towards and deal fairly with Plaintiff which requires, among other things, that:
16
17           (a)       Each party in the relationship must act with good faith towards the other concerning

18   all matters related to the employment;

19           (b)       Each party in the relationship must act with fairness towards the other concerning all

20   matters related to the employment;
21           (c)       Neither party would take any action to unfairly prevent the other from obtaining the
22   benefits of the employment relationship;
23           (d)       Defendant would comply with its own representations, rules, policies and procedures
24   in dealing with Plaintiff;
25           (e)       Defendant would not terminate Plaintiff without a fair and honest cause, regulated by
26   good faith on Defendant's part;
27
             (f)       Defendant would not terminate Plaintiff in an unfair manner; and
28



                                                         11
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 12 of 16



 1           (g)       Defendant would give Plaintiff's interests as much consideration as it gave its own
 2   interests.
 3           72.       Defendant's discharge of Plaintiff was wrongful, in "bad faith", and unfair, and
 4   therefore a violation of Defendant's legal duties.
 5           73.       Defendant's breach of the Covenant of Good Faith and Fair Dealing was a
 6   substantial factor in causing damage and injury to Plaintiff.
 7
             74.       As a direct, foreseeable, and legal result of the Defendant’s breach of the Covenant
 8
     of Good Faith and Fair Dealing, Plaintiff has suffered, overall economic losses in earnings,
 9
     bonuses, job benefits and expenses, in an amount to be proven at trial which exceeds the minimum
10
     jurisdictional limits of this Court.
11
             75.       As a further direct, foreseeable, and legal result of the Defendant’s Breach of the
12
     Covenant of Good Faith and Fair Dealing, Plaintiff has suffered indignity, mental anguish,
13
     humiliation, emotional distress, nervousness, tension, anxiety, recurring nightmares, depression,
14
     inconvenience and loss of enjoyment of life and other pecuniary losses, the extent of which is not
15
     fully known at this time, for which he seeks damages in a sum according to proof at trial.
16
17           76.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in

18   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to

19   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a

20   sum according to proof at trial.
21           77.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
22   provided by law, in a sum according to proof at trial.
23           78.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
24   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
25   proof at trial.
26   ///
27
     ///
28



                                                          12
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 13 of 16



 1                                     SEVENTH CAUSE OF ACTION
 2                               (Intentional Infliction of Emotional Distress)
 3           79.       Plaintiff Mejia incorporates the allegation set forth in paragraphs 1 through 78,
 4   inclusive, as if fully set forth herein.
 5           80.       Defendant's actions of making derogatory comments about El Salvador and
 6   Plaintiff’s eye and skin ailments among other things, as set forth above, constitutes extreme and
 7
     outrageous conduct which was intended to cause severe emotional distress to Plaintiff.
 8
             81.       Defendant's actions did in fact cause severe emotional distress to Plaintiff,
 9
     including but not limited to, crying attacks, embarrassment, feeling violated, having nightmares
10
     about the incident, being unable to sleep, indignity, humiliation, nervousness, tension, anxiety,
11
     recurring nightmares and depression, the extent of which is not fully known at this time, for which
12
     he seeks damages in an amount in excess of the minimum jurisdictional limits of the Court, also to
13
     be proven at the time of trial.
14
             82.       In acting as he did, Defendant, knowingly, willfully, and intentionally acted in
15
     conscious disregard of Plaintiff's rights.         Defendant's conduct was despicable, has subjected
16
17   Plaintiff to oppression, and it warrants an award of punitive and exemplary damages in favor of

18   Plaintiff, in a sum according to proof at trial.

19           83.       Plaintiff claims the damages alleged herein, together with prejudgment interest as

20   provided by law, in a sum according to proof at trial.
21           84.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
22   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
23   proof at trial.
24                                              PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff Mejia demands judgment against Defendant as follows:
26           1.        Declaring that the acts and practices complained of here are a violation of the ADA,
27
     Title VII and Nevada State Law;
28



                                                           13
     Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 14 of 16



 1               2.     Enjoining and permanently restraining the violations by Defendant of the ADA,
 2   Title VII and Nevada State Law;
 3               3.     For overall economic losses in earnings, bonuses, job benefits and expenses,
 4   according to proof at time of trial;
 5           4.         For compensatory damages for mental and emotional distress, embarrassment, worry,
 6   indignity, mental anxiety, mortification, depression, shame, grief, inconvenience and loss of
 7
     enjoyment of life and other pecuniary losses, all to Plaintiff's damage in a sum to be shown at the time
 8
     of trial;
 9
                 5.     For an award of liquidated damages equal to double the amount of his actual
10
     damages pursuant 29 USC §§216(b) and 626(b);
11
             6.         For punitive and exemplary damages;
12
             7.         For attorney's fees and costs in an amount determined by the court to be reasonable;
13
             8.         For pre-judgment interest on all damages; and
14
             9.         For any other and further relief that the Court considers proper.
15
16                                          DEMAND FOR JURY TRIAL

17               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

18   jury in this action.

19
                 DATED: 5/04/2020                   LAW OFFICES OF MICHAEL P. BALABAN
20
21
                                                   BY: /s/ Michael P. Balaban
22                                                    Michael P. Balaban
                                                       LAW OFFICES OF MICHAEL P. BALABAN
23                                                     10726 Del Rudini Street
                                                       Las Vegas, NV 89141
24
25
26
27
28



                                                           14
Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 15 of 16
Case 2:20-cv-00801-JCM-DJA Document 1 Filed 05/05/20 Page 16 of 16
